Opinion issued October 20, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00061-CV
                           ———————————
    SOLIZ AUTOMOTIVE, INC. D/B/A COLLISION SPECIALIST #1,
                         Appellant
                                       V.
                    SKOPOS FINANCIAL, LLC, Appellee



                   On Appeal from the 400th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 14-DCV-214508



                         MEMORANDUM OPINION

      Appellant, Soliz Automotive, Inc. d/b/a Collision Specialist #1, has neither

established indigence for purposes of appellate costs nor paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.
20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                         2